Appeal from a judgment of the Supreme Court (Stein, J.), entered October 12, 2004 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner, serving a sentence of 6V2 years to life for a 1989 conviction of murder in the second degree, made his fifth appearance before the Board of Parole on August 19, 2003. Following the parole interview hearing, petitioner’s request for parole release was denied. The determination was affirmed on administrative appeal, prompting petitioner to commence this CPLR article 78 proceeding. Supreme Court dismissed the petition and this appeal ensued.
During the pendency of this appeal, a de novo parole release interview was scheduled due to an error by the Board in not properly considering petitioner’s earned eligibility certificate pursuant to Correction Law § 805. Inasmuch as the rehearing was conducted on May 10, 2005, this appeal must be dismissed as moot (see Matter of Hall v New York State Div. of Parole, 18 AD3d 1036 [2005]; Matter of Torres v State of N.Y., Exec. Dept. Div. of Parole, 15 AD3d 742 [2005]). Furthermore, we are unpersuaded by petitioner’s contention that this matter presents an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
Mercure, J.P., Spain, Carpinello, Mugglin and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.